Citation Nr: 0210087	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  93-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 30 percent for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to 
April 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO decision which granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for a psychiatric 
disorder (characterized as major depression); the veteran 
appealed for a higher rating.  The Board remanded this issue 
to the RO for further evidentiary development in December 
1996, December 1998, and April 2000.  The case was 
subsequently returned to the Board.

The Board notes that there are other issues which are not in 
appellate status at this time.  In a May 2001 rating 
decision, the RO granted entitlement to a total disability 
compensation rating based on individual unemployability (TDIU 
rating), and found that such rating was permanent in nature.  
In a July 2001 rating decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a claimed residual 
brain aneurysm.  In an August 2001 rating decision, the RO 
denied entitlement to service connection for dental injury.  
As the veteran has not appealed the latter two decisions, the 
issues are not in appellate status and will not be addressed 
by the Board.  38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  Effective from May 1991, the veteran has been found to be 
entitled to compensation under 38 U.S.C.A. § 1151 for 
additional psychiatric disability resulting from VA treatment 
in August 1990.  

3.  The additional § 1151 psychiatric disability from that VA 
treatment consists of major depressive disorder, and is 
productive of no more than definite social and industrial 
impairment, and occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for major 
depressive disorder, subject to compensation under 38 
U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 
1155 (West Supp. 2001); 38 C.F.R. § 4.132, Code 9405 (1996); 
38 C.F.R. § 4.130, Code 9434 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone several VA examinations, and he has 
been notified of evidence required to substantiate the 
claims.  Such notice is found in requests for evidence, the 
rating decision, the statement of the case and supplemental 
statements of the case, and in several Board remands.  The 
veteran and his representative have submitted written 
arguments.  The Board concludes that the notice provisions of 
the VCAA and companion regulation have been satisfied in this 
case to the extent possible.  Id.  Based on the entire 
record, the Board finds that all relevant evidence has been 
developed to the extent possible, and the duty to assist 
provisions of the VCAA and implementing regulation have been 
satisfied.

I.  Factual Background

VA records reflect that in August 1990, the veteran underwent 
inpatient treatment for claudication.  During this 
hospitalization, bilateral iliac stenosis was discovered, and 
he underwent angioplasty.  During the procedure, a V-8 French 
sheath broke off, moved into the aorta, and was later 
retrieved.  There was a loss of pulses in the left foot, and 
a thromboembolectomy was done which successfully reinstituted 
blood flow to the left foot.

In a March 1991 rating decision, the RO granted entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of 
thromboembolectomy of the left lower extremity.  

Subsequent VA medical records dated in 1991 reflect treatment 
for a psychiatric disorder, primarily characterized as 
depression.  Psychological testing was performed in May 1991 
and the results were consistent with depression with physical 
features.  Subsequent medical records do not show ongoing 
treatment for a psychiatric disorder.

At a June 1992 RO hearing, the veteran testified that he had 
severe pain during the August 1990 surgery, and his nerves 
began bothering him after that surgery.  He said he was 
taking medication for his nerves.  He also stated that he did 
volunteer work as a chaplain approximately once a week.  The 
veteran reiterated many of his assertions in an April 1993 RO 
hearing.

During the February 1996 VA psychiatric examination, the 
veteran reported that while he was hospitalized in August 
1990, he was told that his legs would have to be amputated, 
and that he was really upset by this information.  It 
bothered him that he was unable to make a living as he did 
before, and that he had a lot of anger toward the doctor who 
performed the surgery.  He was married and had four children, 
and got along okay.  He spent his time fixing things in his 
workshop, although he became tired as a result.  He no longer 
hunted and fished as he was unable to do the necessary 
walking.  His socialization was not good, and it had 
decreased in the past few years, as crowds sometimes bothered 
him.  His appetite varied.  He had nightmares once in a 
while.  When asked about hallucinations, he reported that he 
saw angels.  When asked about delusions, he said it seemed 
someone was always talking about him.  He sometimes had 
flashbacks and felt he was back in the operating room, and 
sometimes had intrusive thoughts about the operation.  The 
noise of a gunshot made him jump a little.  On mental status 
examination, his speech was normal, he was cooperative.  He 
had to exert energy in order to keep from being depressed.  
He cried easily.  He was abstract on proverb testing, his 
thought processes were normal, his memory was fair, insight 
was superficial, and judgment was fair.  He reported 
homicidal feelings.  He often forgot what day it was.  He was 
well-oriented to person, place and time, and he was quite 
alert.  The examiner indicated that there were no 
schizophrenic trends, and there was depression and some 
anxiety.  The diagnosis was major depression secondary to the 
events of surgery in 1990.  The examiner opined that there 
was some indication that the August 1990 surgery produced an 
acute post-traumatic stress (PTSD) reaction in him.

In a May 1996 decision, the RO granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for a psychiatric 
disorder (characterized as major depression) due to the 
veteran's compensated disability of residuals of 
thromboembolectomy of the left lower extremity.  This grant 
was effective in May 1991, and the disability was rated under 
38 C.F.R. § 4.132, Diagnostic Code 9405.

By a statement dated in June 1996, the veteran said he was 
unable to hold a job as he could not stand on his feet.

In December 1996, the Board remanded the claim to the RO, in 
part for a VA psychiatric examination, and for consideration 
of the revised rating criteria for mental disorders.

During a January 1997 VA psychiatric examination, the veteran 
reported that he formerly did construction and restaurant 
work, and currently did "trading" by which he meant buying 
cars and selling them at a profit.  He had been in debt since 
1990.  He got along well with his wife most of the time.  He 
spent his time visiting with friends, and he could not just 
sit around the house.  He went to Christian Crusades.  Crowds 
bothered him.  His appetite varied, and he had sleep 
impairment mostly due to leg pain.  He had nightmares about 
one or two times per month.  He saw angels and God talked to 
him occasionally.  He thought of his VA surgery every day.  
Sudden noises startled him.  He had no close friends.  On 
mental status examination, he was felt to have a little 
hypomania.  Speech was normal and he was quite cooperative.  
He had crying spells.  He reported periods of feeling 
depressed every day, and at those times he forced himself to 
think of something else.  His memory was fair.  His memory 
was good with some things and bad with others.  Thought 
processes were normal, and he was well-oriented to person, 
place and time.  He was quite alert.  The examiner found no 
delusional material, and that although there were some 
questionable hallucinations, those were probably a result of 
the veteran's religiosity.  Insight was superficial, judgment 
was fair.  He denied suicidal and homicidal ideation.  There 
was depression and some anxiety.  

VA psychological testing was performed in March 1997, and the 
results were felt to be consistent with somatoform disorder.  
In a December 1997 addendum, the VA examiner who performed 
the January 1997 examination reviewed the results of the 
psychological testing and stated that a period of 
hospitalization was recommended to rule out thought disorder 
and PTSD.  He said the veteran tended to compensate with 
religion for his depression and other difficulties, and was 
hypomanic at the recent examination secondary to a crusade he 
had attended.  Records show that the veteran declined 
hospitalization for observation and evaluation because he 
could not take time off from the little work he was able to 
do.

In a July 1998 rating decision, the RO confirmed and 
continued the 30 percent rating for the veteran's major 
depression, and rated the disability under Diagnostic Code 
9434.

In December 1998, the Board remanded the claim to the RO for 
a VA medical opinion.

In a January 1999 opinion, the VA examiner who performed the 
January 1997 examiner indicated that the veteran had 
depression and had to exert energy to keep out of depression.  
He said the veteran thought about his surgery every day, and 
had nightmares, although an example was not given to the 
examiner, except that it was centered around a fear of losing 
his legs.  He indicated a diagnosis of PTSD (non-combat) with 
depression.  His pain and vascular manifestations were a 
constant reminder of his past surgery.  He found no evidence 
of a gross thought disorder.

In a July 1999 rating decision, the RO confirmed and 
continued the 30 percent rating for the veteran's psychiatric 
disorder (now characterized as PTSD with depression) and 
rated the disability under Diagnostic Code 9411.

In April 2000, the Board remanded the claim to the RO for a 
VA medical opinion.

By a statement dated in April 2000, a VA psychologist 
reviewed the claims file, and indicated that it was 
impossible to evaluate the veteran's degree of impairment 
without examining the veteran.

At a June 2000 VA psychiatric examination, the examiner noted 
that he had reviewed the claims file.  The veteran was 
cooperative, but was somewhat vague about his psychiatric 
symptoms.  He said he had a hard time controlling his nerves, 
and got anxiety attacks in which he was unable to breathe.  
He had anxiety attacks ever since his VA surgery.  He was 
easily irritated.  His appetite was fair, and reported some 
awakening during the night.  He did not know if he was 
depressed and said that most of the time he was happy, 
although he had lately been concerned about a legal matter.  
He reported anhedonia and diminished libido.  He denied 
suicidal or homicidal ideation.  His relationship with his 
wife of 40 years was fairly good.  He was a trader and still 
did some "training".  He did not visit with many people any 
more.  On mental status examination, the veteran was casually 
groomed, and tended to focus on his physical status.  Some 
anxiety and dysphoria were noted.  Speech was within normal 
limits in rate and rhythm.  The predominant moods were of 
mild anxiety and depression.  Affect was appropriate to 
content.  His thought processes and associations were logical 
and tight, nor was there any confusion.  There was no gross 
impairment in memory, and the veteran was oriented in all 
spheres.  Hallucinations were not complained of and no 
delusional material was noted during the examination.  The 
veteran's insight was somewhat limited and judgment was 
adequate.  The diagnosis was major depressive disorder, 
recurrent, mild.  The global assessment of functioning (GAF) 
was 57.  The examiner opined that there was some occupational 
and social impairment with decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

In a May 2001 rating decision, the RO confirmed and continued 
the 30 percent rating for the veteran's psychiatric disorder 
(once again characterized as major depressive disorder) and 
rated the disability under Diagnostic Code 9434.

In a July 2002 written presentation, the veteran's 
representative noted that the RO had determined that the 
veteran's trading work constituted only marginal employment.  
The representative also noted that the RO had repeatedly 
changed the characterization of the veteran's psychiatric 
disorder, and that the disability had been rated under 
different Diagnostic Codes at different times.  The 
representative asserted that 38 C.F.R. § 4.125(b) should be 
considered, and that another VA examination should be 
performed.  The representative contended that a total rating 
should be assigned for the veteran's psychiatric disorder.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's psychiatric disorder was initially evaluated under 
38 C.F.R. § 4.132, Diagnostic Code 9405 (effective prior to 
November 7, 1996).  This code pertains to dysthymic disorder, 
adjustment disorder with depressed mood, and major depression 
without melancholia.  The Board notes that under the old 
rating criteria pertaining to psychiatric disabilities, major 
depression without melancholia (Code 9405) and PTSD (Code 
9411) were both rated under the general rating formula for 
psychoneurotic disorders.

Under the old criteria of Codes 9405 and 9411, a 30 percent 
rating is assigned when there is "definite" impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to established and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity that there 
is severe impairment in the ability to obtain or retain 
employment.  In a precedent opinion, dated November 9, 1993, 
the General Counsel of the VA concluded that the term 
"definite" (for a 30 percent rating under 38 C.F.R. § 
4.132) is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents the degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found in 38 C.F.R. § 
4.130.  Major depressive disorder (Code 9434) and PTSD (Code 
9411) are rated under the general rating formula for mental 
disorders.

The new rating criteria provide that a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas, supra.  Either the 
amended or current rating criteria may apply, whichever are 
most favorable to the veteran.  The old rating criteria may 
be applied throughout the period of the appeal, if they are 
more favorable to the veteran; but the new rating criteria 
are only applicable to the time since November 7, 1996, when 
the new regulations became effective.  VAOPGCPREC 3-2000.

Governing regulation provides that if the diagnosis of a 
mental disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  If it is not 
clear from the available records what the change of diagnosis 
represents, the rating agency shall return the report to the 
examiner for a determination.  38 C.F.R. § 4.125(b) (2001).  
In this case, the evidence shows that the change of diagnosis 
was based on diagnoses indicated by VA examiners, and that 
the most recent change (back to the original diagnosis of 
major depressive disorder) merely corrected an error in a 
prior diagnosis of PTSD.  There is no evidence that the 
veteran has developed a new and separate condition.  The 
Board finds that a remand for another VA examination is not 
warranted.

The most recent medical evidence demonstrates that on VA 
examination in June 2000, the § 1151 major depressive 
disorder was described as mild.  Although an examiner's 
classification of the level of impairment is not controlling 
for rating purposes (see 38 C.F.R. § 4.130 (effective prior 
to November 7, 1996); 38 C.F.R. § 4.126 (2001)), the medical 
evidence as a whole does not show that the veteran's 
psychiatric disorder warrants a higher rating.  The veteran 
has never been hospitalized for this condition, and does not 
receive regular therapy for it.  In this regard, the Board 
notes that on VA examination in June 2000, the GAF was listed 
as 57.  Such does not suggest more than moderate impairment 
from the psychiatric condition.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).

Under the "old" criteria, the weight of the evidence shows 
no more than definite (30 percent) social and industrial 
impairment from major depressive symptoms. Statements by the 
veteran describe psychiatric symptoms which interfere with 
his work and social functioning, but the veteran has a stable 
relationship with his spouse and children, and he continues 
to work on a part-time basis.  Records show that he has 
friends and attends Christian Crusades.  Moreover, the 
evidence suggests that a significant portion of his 
industrial impairment is due to physical conditions.  No more 
than definite social and industrial impairment is evident.  
Moreover, social impairment is only significant to the rating 
process to the extent that it affects industrial 
adaptability.  38 C.F.R. § 4.129 (effective prior to November 
7, 1996).  He does not suffer from the considerable 
industrial and social impairment required for a 50 percent 
rating under the old criteria of Code 9405.

The veteran also does not meet the requirements for a 30 
percent rating under the "new" criteria.  While the veteran 
has had to adjust to his major depressive symptoms, the 
evidence shows that he does not receive therapy for this 
condition, he has a stable relationship with his spouse, and 
he works on a part-time basis.  The veteran's social 
impairment has been considered, but the focus of the rating 
process is on industrial impairment from the disability.  38 
C.F.R. § 4.126 (2001). The medical evidence does not show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  The evidence shows that there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, as noted by the June 
2000 VA examiner.  The Board finds that the condition is no 
more than 30 percent disabling.

The Board concludes that the weight of the evidence shows 
that the major depressive disorder does not warrant a rating 
greater than 30 percent under either version of the rating 
criteria.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is inapplicable, and 
the claim for a rating higher than 30 percent for major 
depressive disorder must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating higher than 30 percent for major depressive disorder 
is denied.


		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

